DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 09/09/20.  This action is made non-final.
3.	Claims 1-15 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5, 7, 8, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Palle (US 20210029112).
Regarding claim 1, Palle disclose a method for generating text from a haptic-based input, the method comprising:
gathering a haptic-based input using at least one sensor device (haptic input is made by a user on the device in the form of taps and taptic input, paragraph 0027);
providing the haptic-based input to a processor executing instructions stored on a memory and providing a model (FIG. 5-6, the input is processed, recorded/analyzed and stored); and

Regarding claim 8, Palle discloses a system for generating text from a haptic-based input, the system comprising:
an interface for receiving a haptic-based input (haptic input is made by a user on the device in the form of taps and taptic input, paragraph 0027); and
a processor executing instructions stored on a memory and providing a model (FIG. 5-6, the input is processed, recorded/analyzed and stored), wherein the model is configured to at least: 
receive the haptic-based input, and supply a text describing the haptic-based input using the interface (the hatpic input is translated into a taptic pattern which in turn is converted into a text string, paragraph 0027).
Regarding claim 15, Palle discloses a computer readable medium containing computer-executable instructions for a method for generating text from a haptic-based input, the medium comprising (haptic input is made by a user on the device in the form of taps and taptic input, paragraph 0027):
 computer-executable instructions for gathering a haptic-based input using at least one sensor device (haptic input is made by a user on the device in the form of taps and taptic input, paragraph 0027);

computer-executable instructions for receiving, using an interface, a text describing the gathered haptic-based input (the hatpic input is translated into a taptic pattern which in turn is converted into a text string, paragraph 0027).
Regarding claim 5, Palle discloses further comprising providing previously-gathered haptic-based inputs (FIG. 6, comparing the haptic/taptic pattern to previously stored inputs) and at least one sentence associated with each of the previously-gathered haptic-based inputs to the processor executing instructions to generate the model (FIG. 6, a match is determined based on the comparison of the haptic/taptic pattern and analyzed according to the stored data). 
Regarding claim 12, Palle discloses wherein the model is trained on previously-gathered haptic-based inputs (FIG. 6, comparing the haptic/taptic pattern to previously stored inputs) and at least one sentence associated with each of the previously-gathered haptic-based inputs (FIG. 6, a match is determined based on the comparison of the haptic/taptic pattern and analyzed according to the stored data). 
Regarding claim 7, Palle discloses further comprising storing the received text in an electronic record (FIG. 5, the haptic/taptic patterns from the user are recorded and stored).
Regarding claim 14, Palle discloses further comprising one or more databases to store the supplied text in an electronic record (FIG. 5, the haptic/taptic patterns from the user are recorded and stored).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palle in view of Stumpf (US 20100274447).  
Regarding claim 2, Palle does not disclose wherein the haptic-based input is representative of a palpation examination.
However, Stumpf discloses wherein in the telemedical palpation example discussed herein above a medical practitioner may wear input/output device 2220 in the form of glove 1600 to palpate a deformable facsimile of a human knee. Input/output device 2220 may directly measure forces applied to the facsimile by the medical practitioner. Additionally or optionally, sensory feedback may be applied between the facsimile and device 2220 which may further incorporate data from device 2210 such as temperature data (paragraph 0140).
The combination of Palle and Stumpf would have resulted in the haptic based interface of Palle to further incorporate additional methods of receiving haptic input. One would have been motivated to have combined the teachings because a user in Palle is already interested in receiving input from haptic-based concepts and using additional haptic-related methods would have made the capture of user intended information in a more efficient way.  As such, the resulting combination of teachings would have been predictable to one of ordinary skill in the art at the time of the invention. 
Regarding claim 9, Palle does not disclose wherein the haptic-based input is representative of a palpation examination. 
However, Stumpf discloses wherein in the telemedical palpation example discussed herein above a medical practitioner may wear input/output device 2220 in the form of glove 1600 to palpate a deformable facsimile of a human knee. Input/output device 2220 may directly measure forces applied to the facsimile by the medical practitioner. Additionally or optionally, sensory feedback may be applied between the facsimile and device 2220 which may further incorporate data from device 2210 such as temperature data (paragraph 0140).
The combination of Palle and Stumpf would have resulted in the haptic based interface of Palle to further incorporate additional methods of receiving haptic input. One would have been motivated to have combined the teachings because a user in Palle is already interested in receiving input from haptic-based concepts and using additional haptic-related methods would have made the capture of user intended information in a more efficient way.  As such, the resulting combination of teachings would have been predictable to one of ordinary skill in the art at the time of the invention. 
Regarding claim 3, Palle does not disclose wherein the received text describes a finding of the palpation examination. 

The combination of Palle and Stumpf would have resulted in the haptic based interface of Palle to further incorporate additional methods of receiving haptic input. One would have been motivated to have combined the teachings because a user in Palle is already interested in receiving input from haptic-based concepts and using additional haptic-related methods would have made the capture of user intended information in a more efficient way.  As such, the resulting combination of teachings would have been predictable to one of ordinary skill in the art at the time of the invention. 
Regarding claim 10, Palle does not disclose wherein the supplied text describes a finding of the palpation examination. 
However, Stumpf discloses wherein in the telemedical palpation example discussed herein above a medical practitioner may wear input/output device 2220 in the form of glove 1600 to palpate a deformable facsimile of a human knee. Input/output device 2220 may directly measure forces applied to the facsimile by the medical practitioner. Additionally or optionally, sensory feedback may be applied between the facsimile and device 2220 which may further incorporate data from device 2210 such as temperature data (paragraph 0140).  Moreover, sensory feedback, as taught in Palle, can come in the form of also feedback to a user such as text-based feedback. It would have been an obvious combination to combine feedback to include different modalities of feedback that were well known at the time of the invention.
The combination of Palle and Stumpf would have resulted in the haptic based interface of Palle to further incorporate additional methods of receiving haptic input. One would have been motivated to have combined the teachings because a user in Palle is already interested in receiving input from haptic-based concepts and using additional haptic-related methods would have made the capture of user intended information in a more efficient way.  As such, the resulting combination of teachings would have been predictable to one of ordinary skill in the art at the time of the invention. 
Regarding claim 4, Palle does not disclose wherein the at least one sensor device is configured as part of a glove worn by a user. 
However, Stumpf discloses wherein in the telemedical palpation example discussed herein above a medical practitioner may wear input/output device 2220 in the form of glove 1600 to palpate a deformable facsimile of a human knee. Input/output device 2220 may directly measure forces applied to the facsimile by the medical practitioner. Additionally or optionally, sensory feedback may be applied between the facsimile and device 2220 which may further incorporate data from device 2210 such as temperature data (paragraph 0140).
The combination of Palle and Stumpf would have resulted in the haptic based interface of Palle to further incorporate additional methods of receiving haptic input. One would have been motivated to have combined the teachings because a user in Palle is already interested in receiving input from haptic-based concepts and using additional haptic-related methods would have made the capture of user intended information in a more efficient way.  As such, the resulting combination of teachings would have been predictable to one of ordinary skill in the art at the time of the invention. 
Regarding claim 11, Palle does not disclose further comprising at least one sensor device for gathering the haptic-based input, wherein the at least one sensor device is configured as part of a glove worn by a user. 

The combination of Palle and Stumpf would have resulted in the haptic based interface of Palle to further incorporate additional methods of receiving haptic input. One would have been motivated to have combined the teachings because a user in Palle is already interested in receiving input from haptic-based concepts and using additional haptic-related methods would have made the capture of user intended information in a more efficient way.  As such, the resulting combination of teachings would have been predictable to one of ordinary skill in the art at the time of the invention. 
8.	Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palle in view of Lee (US 20180121419).
Regarding claim 6, Palle discloses wherein the model comprises: a first neural network to encode the gathered haptic-based input (FIG. 6, the haptic/taptic pattern is saved, compared and analyzed to see if there is a match), and 
Palle does not disclose a second neural network to receive the encoded input and supply a sentence based on the encoded input and the previously-gathered haptic-based inputs and the at least one sentence associated with each of the previously-gathered haptic-based inputs.
However, Lee discloses wherein Referring to FIG. 1, in 110, a sentence generating apparatus generates a first sentence embedding vector by applying trained result data to an input sentence. A sentence embedding vector refers to compressed information indicating semantic information of an input sentence. The sentence generating apparatus may perform machine learning based on training data that is input or stored in advance, and generate the result data (paragraph 0046).
The combination of Palle and Lee would have resulted in the haptic based interface of Palle to further incorporate utilizing Lee’s method of predictive analysis of user input. One would have been motivated to have combined the teachings because a user in Palle is already interested in prediction of input by a user and using further machine learning style techniques to further predict intended input would have made the capture of user intended information in a more efficient way.  As such, the resulting combination of teachings would have been predictable to one of ordinary skill in the art at the time of the invention. 
Regarding claim 13, Palle discloses wherein the model comprises: a first neural network to encode the received haptic-based input (FIG. 6, the haptic/taptic pattern is saved, compared and analyzed to see if there is a match).
Palle does not disclose a second neural network to receive the encoded input and supply a sentence based on the encoded input and the previously-gathered haptic-based inputs and the at least one sentence associated with each of the previously-gathered haptic-based inputs. 
However, Lee discloses wherein Referring to FIG. 1, in 110, a sentence generating apparatus generates a first sentence embedding vector by applying trained result data to an input sentence. A sentence embedding vector refers to compressed information indicating semantic information of an input sentence. The sentence generating apparatus may perform machine learning based on training data that is input or stored in advance, and generate the result data (paragraph 0046).
The combination of Palle and Lee would have resulted in the haptic based interface of Palle to further incorporate utilizing Lee’s method of predictive analysis of user input. One would have been motivated to have combined the teachings because a user in Palle is already interested in prediction of input by a user and using further machine learning style techniques to further predict intended input would have made the capture of user intended information in a more efficient way.  As such, the resulting combination of teachings would have been predictable to one of ordinary skill in the art at the time of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174